*291MEMORANDUM **
Gerardo Mendoza-Barragan petitions for review of the Board of Immigration Appeals’ (“Board”) order denying his motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252.
Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny the petition for review, Ortiz v. INS, 179 F.3d 1148, 1153-54 (9th Cir.1999) (concluding that petitioners were not prejudiced by their counsel’s allegedly deficient performance because they failed to proffer evidence demonstrating eligibility for asylum).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.